                       12N THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 EASTERN DIVISION

UNITED STATES OF AMERICA

v.                                                           CRIMINAL NO. 2:18cr34-KS-MTP

MARCO BISA HAWKINS MORAN

                         PRELIMINARY ORDER OF FORFEITURE

       On September 13, 2018, Defendant MARCO BISA HAWKINS MORAN pleaded

guilty to an Information filed in the above-styled cause.

       IT IS HEREBY ORDERED THAT:

       1.      As a result of the guilty plea to the Information, for which the United States

sought forfeiture pursuant to 18 U.S.C. §§ 981(a)(1)(C) and 982(a)(2)(A), and 28 U.S.C. §

2461(c), Defendant MARCO BISA HAWKINS MORAN shall forfeit to the United States all

property involved in or traceable to property involved in the offense.

       2.      Based on the evidence set forth during the plea colloquy, specifically that the

defendant had conspired to commit health care fraud, and the allegations included in the United

States’ motion, the Court finds that $12,195,740.40 DOLLARS IN THE FORM OF A

MONEY JUDGMENT is subject to forfeiture pursuant to 18 U.S.C. §§ 981(a)(1)(C) and

982(a)(2)(A), and 28 U.S.C. § 2461(c), and Rule 32.2 of the Federal Rules of Criminal

Procedure, and that the defendant has an interest in such property and that the United States has

established the requisite nexus between such property and such offense. Therefore, the Court

finds that the $12,195,740.40 DOLLARS IN THE FORM OF A MONEY JUDGMENT shall

be forfeited to the United States.
       3.      The United States may conduct any discovery it considers necessary to identify,

locate, and seize substitute property to satisfy the money judgment.

       4.      No ancillary hearing is required since the forfeiture provides for a money

judgment.

       5.      Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Order of Forfeiture shall become final as to the defendant at the time of sentencing and shall be

made part of the sentence and included in the judgment, and this order shall be enrolled in all

appropriate Judgment Rolls.

       6.      The Court shall retain jurisdiction to enforce this Order, and to amend it as

necessary, pursuant to Rule 32.2 of the Federal Rules of Criminal Procedure.

       SO ORDER AND ADJUDGED this __12th___ day of __March________, 2020.



                                                        s/Keith Starrett_________________
                                                           KEITH STARRETT
                                                     UNITED STATES DISTRICT JUDGE
